COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     NATHAN SHAWN TEDFORD,                                  §
                      Appellant,                            §                 No. 08-21-00003-CR
     v.                                                     §                    Appeal from the
     THE STATE OF TEXAS,                                    §                  104th District Court
                      Appellee.                             §               of Taylor County, Texas1

                                                            §                     (TC# 22559B)

                                                            §


                                         MEMORANDUM OPINION

           Nathan Shawn Tedford is attempting to appeal his conviction for burglary of a habitation.

We dismiss this attempted appeal because the trial court certified that Appellant does not have a

right to appeal.

           Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires that the trial court enter

its certification of a defendant’s right of appeal each time it enters a judgment of guilt or other

appealable order. TEX.R.APP.P. 25.2(a)(2). The trial court’s certification reflects that the appeal



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3.
“is a plea-bargain case, and the defendant has NO right of appeal[.]” The record supports the trial

court’s conclusion that Appellant waived his right to a jury trial and entered a negotiated guilty

plea. In a plea-bargain case, a defendant may appeal only those matters raised by written motion

and ruled on before trial, or after getting the trial court’s permission to appeal. TEX.R.APP.P.

25.2(a)(2)(A)(B). The appellate record does not reflect that the trial court ruled on any pretrial

motions or that Appellant obtained permission to appeal any issues.

       The Clerk’s Office notified Appellant that the certification reflects he has no right of appeal

in this case and requested a response. As of this date, we have not received a response from

Appellant. Based on the trial court’s certification and the record before us, we conclude that

Appellant does not have a right to appeal. Accordingly, we dismiss the appeal.



                                              YVONNE T. RODRIGUEZ, Chief Justice
February 24, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2